       Case 1-15-44128-jmm                Doc 26        Filed 05/06/21     Entered 05/06/21 08:56:38




Law Offices of Avrum J. Rosen, PLLC
Proposed Attorneys for David J. Doyaga, Sr., Chapter 7 Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                   Chapter 7

            HAROLD TISCHLER,                                             Case No.: 15-44128-jmm

                                    Debtor.
---------------------------------------------------------x

                              APPLICATION FOR RETENTION OF
                            THE LAW OFFICES OF AVRUM J. ROSEN,
                           PLLC, AS ATTORNEYS FOR THE CHAPTER 7
                           TRUSTEE EFFECTIVE AS OF MARCH 26, 2021

TO:      THE HONORABLE JIL MAZER-MARINO,
         UNITED STATES BANKRUPTCY JUDGE:

         David J. Doyaga, Sr., the Chapter 7 Trustee (the “Trustee”) of the estate of Harold Tischler

(the “Debtor”), respectfully submits this application seeking entry of an order retaining the firm of

the Law Offices of Avrum J. Rosen, PLLC (the “Firm”), as attorneys for the Trustee under sections

105 and 327, Title 11, United States Code (the “Bankruptcy Code”), Rule 2014 of the Federal

Rules of Bankruptcy Procedure and the E.D.N.Y. Local Bankruptcy Rules, and respectfully states

as follows:

         1.        On September 8, 2015, the Debtor commenced a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code.

         2.        David J. Doyaga, Sr. was appointed interim Chapter 7 Trustee of the Debtor’s estate

and, by operation of law, became the permanent Chapter 7 Trustee of the Debtor’s estate.

         3.        On December 9, 2015, the Court entered an order granting the Debtor a no-asset



                                                             1
     Case 1-15-44128-jmm           Doc 26     Filed 05/06/21      Entered 05/06/21 08:56:38




discharge under section 727 of the Bankruptcy Code.

       4.      On October 11, 2019, the Clerk of the Court closed the Debtor’s case.

       5.      On March 29, 2021, the Trustee moved to, among things, reopen the Debtor’s case

on the grounds that the Debtor failed to disclose his interest in a business entity that owns real

estate of substantial value [Dkt. No. 19] (the “Reopen Motion”).

       6.      On April 21, 2021, the Court entered an order reopening the Debtor’s case and

directing the United States Trustee to appoint a Chapter 7 trustee.

       7.      On May 5, 2021, the United States Trustee appointed David J. Doyaga, Sr. as the

Chapter 7 trustee of the Debtor’s estate.

       8.      As set forth in the Reopen Motion, the Trustee was contacted by Chicago Title

Insurance Company (“CTIC”), a creditor of the Debtor, advising that the Debtor failed to disclose

his interest in an entity that owned real estate of substantial value.

       9.      Based upon the information from CTIC and the Trustee’s review of certain

documents maintained by the New York City Department of Finance, which are publicly available

on its Automated City Register Information System, it appears that as of the Petition Date, the

Debtor had an interest in the entity known as the Harold and Linda Tischler LLC (the “HLT LLC”

or the “Concealed Asset”), which he failed to disclose. The HLT LLC owned the real property

commonly known as 5318 16th Avenue, Brooklyn, New York 11204, identified under Block 5477,

Lot 42, in the Borough of Brooklyn (the “Real Property”). Upon information and belief, the Real

Property is a mixed-use property consisting of a commercial storefront and residential apartments.

       10.     During the pendency of the Debtor’s case, and while the Debtor was a defendant in

an adversary proceeding objecting to dischargeability, the HLT LLC transferred its interest in the

Real Property to LTATMTJT531816 LLC (the “LTA LLC”), an entity owned or co-owned by the



                                                   2
     Case 1-15-44128-jmm            Doc 26     Filed 05/06/21      Entered 05/06/21 08:56:38




Debtor’s spouse, Linda Tischler.

        11.      Accordingly, it will be necessary for the Trustee to conduct a further investigation

into the Debtor’s financials affairs to determine, among other things: (i) whether the HLT LLC’s

transfer to the LTA LLC can be avoided; (ii) whether the Debtor’s interest in the HLT LLC may

be sold for the benefit of creditors; and (iii) whether there are causes of action under Chapter 5 of

the Bankruptcy Code.

        12.      The Trustee selected the Firm to be his counsel as the attorneys in the Firm are

familiar with bankruptcy law and are well qualified to act in the capacity as attorneys for the

Trustee.

        13.      It is necessary for the Trustee to employ attorneys to render professional services,

which may include, but are not limited to the following:

                 a) Assist the Trustee in the investigation of the Debtor’s estate, including the

                 Concealed Asset and any other assets of the Debtor;

                 b) Conduct examinations of the Debtor, and other witnesses, in connection with the

                 Trustee’s examination of the Debtor’s financial affairs;

                 c) If appropriate, commence any adversary proceedings under the Bankruptcy Code

                 in the event that it is necessary to recover property of the estate; and

                 d) Advise the Trustee in connection with his statutory duties and prepare

                 applications and motions as may be appropriate.

           14.   To the best of the Trustee’s knowledge, and based upon the annexed Affidavit of

Avrum J. Rosen, the attorneys in the Firm have no connection with the Debtor, any other party in

interest, or their respective attorneys.

           15.   To the best of the Trustee’s knowledge, the Firm represents no interest adverse to



                                                    3
     Case 1-15-44128-jmm         Doc 26     Filed 05/06/21     Entered 05/06/21 08:56:38




the Trustee or to the Debtor’s estate in the matter in which it is to be engaged herein, and the

employment of the Firm would be in the best interests of the estate.

        16.    The Trustee seeks the Firm’s retention to be effective as of March 26, 2021, when

a detailed review of the Debtor’s case commenced. Further, this Application is being submitted at

this time and seeks the Firm’s retention effective as March 26, 2021 because the Debtor’s case was

previously closed, the order reopening the Debtor’s case was recently entered and the United States

Trustee recently appointed the Trustee as the Chapter 7 trustee of the Debtor’s estate.

       WHEREFORE, the Trustee respectfully requests for the entry of an order, substantially

in the form of the proposed order annexed hereto, authorizing the retention of the Firm for the

Trustee, for which no previous application has previously been made.

Dated: May 6, 2021                           Respectfully submitted,
       Brooklyn, New York

                                             /s/ David J. Doyaga, Sr.
                                             David J. Doyaga, Sr., Chapter 7 Trustee
                                             of the Estate of Harold Tischler
                                             26 Court Street, Suite 1601
                                             Brooklyn, New York 11242
                                             Telephone: (718) 488-7500




                                                 4
